IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-530-CV



RAY W. MEYER,

	APPELLANT

vs.



TEXAS HOUSING AGENCY AND RICHARD H. GARZA, IN HIS FORMER
OFFICIAL CAPACITY AND IN HIS OFFICIAL CAPACITY,


	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 91-11800, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING

 



PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:  November 24, 1993
Do Not Publish